DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqi et al. US Patent Pub. No.: 2019/0272333 A1, hereinafter, ‘Siddiqi’. 
 	Consider claims 1 and 20,  Siddiqi teaches a  method, comprising: obtaining an image with a processor; assigning a pixel of the image to a parent cluster of pixels based on a red-green-blue (RGB) location of the pixel (e.g., see at least 0055, 0067-0068); updating a centroid of the parent cluster based at least in part on the RGB location of the pixel(e.g., see at least 0029, 0034-0037, 0058, 0061); splitting the parent cluster into at least a first child cluster and a second child cluster(0026 and 0031); assigning the pixel to the first child cluster; updating a centroid of the first child cluster based at least in part on the RGB location of the pixel; replacing the pixel in the image with the centroid of the first child cluster; and instructing, by the processor, a display to display a compressed image, where the pixel in the image is replaced with the centroid of the first child cluster in the compressed image (e.g., see at least 0024, 0032, 0047, 0066-0068).

 	Consider claims 5,  Siddiqi teaches wherein the parent cluster is a first parent cluster, and an RGB space includes a second parent cluster and a third parent cluster (e.g., see at least 0023-0024, 0026 and 0031).
 	Consider claims 6,  Siddiqi teaches the claimed invention further comprising splitting each of the second parent cluster and the third parent cluster into two child clusters(e.g., see at least 0023-0024, 0026 and 0031).
 	Consider claims 7,  Siddiqi teaches the claimed invention further comprising splitting one or more child clusters into additional child clusters until a predetermined number of clusters is reached(e.g., see at least 0023-0024, 0026 and 0031).
 	Consider claims 8,  Siddiqi teaches the claimed invention further comprising: assigning each pixel in the image to one of the predetermined number of clusters; and replacing each pixel in the image with a centroid of a respective cluster to which each pixel is assigned (e.g., see at least 0023-0024, 0032, and 0047).
 	Consider claims 9,  Siddiqi teaches the claimed invention wherein assigning the pixel to the parent cluster based on the location of the pixel in RGB space further comprises assigning the pixel based on a distance between the pixel and the centroid of the parent cluster(e.g., see at least 0029 and 0054).
 	Consider claims 10,  Siddiqi teaches the claimed invention, wherein splitting the parent cluster further comprises splitting the parent cluster based at least in part on compactness of the parent cluster of pixels(e.g., see at least 0026 and 0065).

 	Consider claims 11,  Siddiqi teaches the claimed invention further comprising assigning the pixel to the first child cluster based on a distance in RGB space between the pixel and the centroid of the first child cluster(e.g., see at least 0029 and 0054).
 	Consider claims 12,  Siddiqi teaches the claimed invention further comprising storing a key for the pixel, where the key indicates the centroid of the first child cluster (e.g., see at least 0031-0032).
 	Consider claims 13,  Siddiqi teaches the claimed invention wherein the pixel is a first pixel, and the method further comprises: assigning a second pixel of the image to the second child cluster; updating a centroid of the second child cluster based at least in part on a location of the second pixel in RGB space; and replacing the second pixel in the image with the centroid of the second child cluster (e.g., 0026, 0029, 0032, 0047).
Claim(s) 14-15  and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempf  US Patent Pub. No.: 2017/0142426 A1.
 	Consider claims 14,  Kempf teaches a system, comprising: a processor configured to: assign each pixel in an image to a child cluster of child clusters, wherein each of the child clusters comprises a centroid, and wherein each centroid comprises a palette of a first set of palettes (e.g., see at least claims 0012, 0014); interpolate between palettes of the first set of palettes to produce a second set of palettes(e.g., see at least 0021-0022); assign each pixel in the image to an assigned palette in the first set of palettes or the second set of palettes(e.g., see at least 0014 and 0016); and replace each pixel in the image with the assigned palette(e.g., see at least 0015-0016); and a memory coupled to the processor, the memory configured to: store a key for each pixel in the image, wherein the key denotes the assigned palette for each pixel in the image (e.g., see at least 0012,0014, 0031-0032).
 	Consider claims 15,  Kempf teaches wherein the processor is further configured to: compress keys stored for each pixel in the image, wherein the keys are compressed using low entropy encoding (e.g., see at least 0015 and 0032).
 	Consider claims 19,  Kempf teaches wherein the processor is further configured to: determine a strength of a bond between one or more palettes; and sort the one or more palettes based at least in part on the strength of the bond (e.g., see at least 0021-0022 and 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf  US Patent Pub. No.: 2017/0142426 A1 in view of Siddiqi et al. US Patent Pub. No.: 2019/0272333 A1, hereinafter, ‘Siddiqi’
 	Consider Claim 2, Kempf as modified by Siddiqi teaches wherein a location of the centroid of the parent cluster is a location of a brightest pixel in the image (e.g., see at least 0014-0015 and 0025-0026).
 	Consider Claim 3, Kempf as modified by Siddiqi teaches wherein a location of the centroid of the parent cluster is a location of a dimmest pixel in the image(e.g., see at least 0014-0015 and 0025-0026).
 	Consider Claim 4, Kempf as modified by Siddiqi teaches wherein a location of the centroid of the parent cluster is a location of a centroid of the pixels of the image(e.g., see at least 0014-0015 and 0025-0026).
 	Consider claim 16, Kempf teaches the claimed invention except wherein the processor is further configured to: store a control bit for a sub-block of pixels, where the control bit indicates a type of encoding for the sub-block of pixels.
 	In analogous art, Siddiqi teaches wherein the processor is further configured to: store a control bit for a sub-block of pixels, where the control bit indicates a type of encoding for the sub-block of pixels (e.g., see at least 0039 for the equivalency thereof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processor is further configured to: store a control bit for a sub-block of pixels, where the control bit indicates a type of encoding for the sub-block of pixels for the purpose of optimizing an algorithm in terms of optimization and efficiency. 
  	Consider claim 17, Kempf teaches the claimed invention except wherein the processor is further configured to assign each pixel in the image to a respective child cluster based at least in part on a location of each pixel in red-green-blue (RGB) space.
 	In analogous art, Siddiqi teaches wherein the processor is further configured to assign each pixel in the image to a respective child cluster based at least in part on a location of each pixel in red-green-blue (RGB) space (e.g., see at least 0024, 0032 and 0056 for the equivalency thereof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processor is further configured to assign each pixel in the image to a respective child cluster based at least in part on a location of each pixel in red-green-blue (RGB) space for the purpose of optimizing an algorithm in terms of optimization and efficiency. 
 	Consider claim 18, Kempf teaches the claimed invention except wherein the processor is further configured to weight each pixel in the image based on a location of the pixel in the image.
 	In analogous art, Siddiqi teaches wherein the processor is further configured to weight each pixel in the image based on a location of the pixel in the image (e.g., see at least  0032 and 0056 for the equivalency thereof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processor is further configured to weight each pixel in the image based on a location of the pixel in the image for the purpose of optimizing an algorithm in terms of optimization and efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646